      Case 3:19-cv-05711-EMC Document 20 Filed 10/22/19 Page 1 of 17



 1   GREENSPOON MARDER LLP
     BETH-ANN KRIMSKY (pro hac vice admission)
 2   beth-ann.krimsky@gmlaw.com
     LAWREN A. ZANN (pro hac vice admission)
 3   lawren.zann@gmlaw.com
     200 East Broward Blvd., Suite 1800
 4   Fort Lauderdale, FL 33301
     Telephone: 954.527.2427
 5   Facsimile: 954.333.4027
 6   NOSSAMAN LLP
     JAMES H. VORHIS (SBN 245034)
 7   jvorhis@nossaman.com
     50 California Street, 34th Floor
 8   San Francisco, CA 94111
     Telephone:     415.398.3600
 9   Facsimile:     415.398.2438
10   Attorneys for Defendant TOTAL MERCHANT SERVICES, LLC
11                               UNITED STATES DISTRICT COURT
12                              NORTHERN DISTRICT OF CALIFORNIA
13   ABANTE ROOTER AND PLUMBING, INC.,               Case No: 3:19-cv-05711
     a California corporation, individually and on
14   behalf of all others similarly situated,        ANSWER AND AFFIRMATIVE
                                                     DEFENSES TO COMPLAINT
15                 Plaintiff,
                                                     Date Action Filed: September 11, 2019
16          vs.
17   TOTAL MERCHANT SERVICES, LLC, a
     Delaware limited liability company,
18
                   Defendant.
19

20

21

22

23

24

25

26

27

28
                                                                               Case No. 3:19-cv-05711
                         ANSWER AND AFFIRMATIVE DEFENSES TO COMPLAINT
      Case 3:19-cv-05711-EMC Document 20 Filed 10/22/19 Page 2 of 17



 1           Defendant, Total Merchant Services, LLC (“TMS”), through its undersigned counsel,
 2   hereby responds to the Complaint (Dkt. 1) filed by Plaintiff, Abante Rooter and Plumbing, Inc.
 3   (“Plaintiff”), as follows:
 4           1.      This paragraph contains legal conclusions and arguments to which no responsive
 5   pleadings are capable or required. To the extent a response is required, TMS only admits
 6   Plaintiff has brought what it seeks to be a class action lawsuit seeking damages, but denies the
 7   remaining legal conclusions and arguments along with any factual allegations that may be
 8   contained in this paragraph. TMS further denies that any of its activity caused injury to Plaintiff
 9   and denies Plaintiff is entitled to recover any purported damages.
10                                                PARTIES
11           2.      TMS is without knowledge or information sufficient to form a belief as to the
12   truth of the allegations contained in this paragraph, and therefore denies the allegations.
13           3.      TMS admits it is a Delaware limited liability company conducting business in the
14   state of California and elsewhere within the United States.
15                                     JURISDICTION & VENUE
16           4.      This paragraph contains legal conclusions and arguments to which no responsive
17   pleadings are capable or required. To the extent a response is required, TMS denies the legal
18   conclusions and arguments contained in this paragraph.
19           5.      TMS admits it is registered to do business in, and maintains a place of business in,
20   the state of California. The remainder of this paragraph contains legal conclusions and
21   arguments to which no responsive pleadings are capable or required. To the extent a response is
22   required, TMS denies the legal conclusions and arguments contained in this paragraph.
23           6.      This paragraph contains legal conclusions and arguments to which no responsive
24   pleadings are capable or required. To the extent a response is required, TMS denies the legal
25   conclusions and arguments contained in this paragraph.
26           7.      This paragraph contains legal conclusions and arguments to which no responsive
27   pleadings are capable or required. To the extent a response is required, TMS denies the legal
28   conclusions and arguments contained in this paragraph.
                                               -1-                      Case No. 3:19-cv-05711
                           ANSWER AND AFFIRMATIVE DEFENSES TO COMPLAINT
      Case 3:19-cv-05711-EMC Document 20 Filed 10/22/19 Page 3 of 17



 1                                COMMON ALLEGATIONS OF FACT
 2          8.      TMS denies Plaintiff’s characterization of its business.
 3          9.      TMS admits it “is a registered ISO/MSP of Wells Fargo Bank, N.A.” TMS
 4   admits “ISO” is an acronym for “Independent Sales Organization” and “MSP” is an acronym for
 5   “Member Service Provider.”
 6          10.     TMS is without knowledge or information sufficient to form a belief as to the
 7   truth of the allegations contained in this paragraph, and, therefore, denies the allegations.
 8          11.     TMS denies the vague allegations contained in this paragraph.
 9          12.     This paragraph contains legal conclusions and arguments to which no responsive
10   pleadings are capable or required. To the extent a response is required, TMS denies the legal
11   conclusions and arguments along with the factual allegations contained in this paragraph.
12          13.     TMS denies the allegations contained in this paragraph.
13          14.     This paragraph contains legal conclusions and arguments to which no responsive
14   pleadings are capable or required. To the extent a response is required, TMS denies the legal
15   conclusions and arguments along with the factual allegations contained in this paragraph.
16          15.     This paragraph contains legal conclusions and arguments to which no responsive
17   pleadings are capable or required. To the extent a response is required, TMS states the authority
18   cited in this paragraph is the best evidence of its contents, and to the extent Plaintiff
19   mischaracterizes, misquotes, misstates, or takes out of context the language contained therein,
20   TMS denies the proposition for which such authority is cited for support.
21          16.     TMS denies the allegations contained in this paragraph.
22          17.     TMS denies the allegations contained in this paragraph.
23          18.     TMS denies the allegations contained in this paragraph.
24          19.     TMS denies the allegations contained in this paragraph.
25          20.     TMS is without knowledge or information sufficient to form a belief as to the
26   truth of the allegations contained in this paragraph, and, therefore denies the allegations.
27          21.     TMS is without knowledge or information sufficient to form a belief as to the
28   truth of the allegations contained in this paragraph, and, therefore denies the allegations.
                                               -2-                      Case No. 3:19-cv-05711
                           ANSWER AND AFFIRMATIVE DEFENSES TO COMPLAINT
      Case 3:19-cv-05711-EMC Document 20 Filed 10/22/19 Page 4 of 17



 1          22.     TMS is without knowledge or information sufficient to form a belief as to the
 2   truth of the allegations contained in this paragraph, and, therefore denies the allegations.
 3          23.     TMS is without knowledge or information sufficient to form a belief as to the
 4   truth of the allegations contained in this paragraph, and, therefore denies the allegations.
 5          24.     TMS is without knowledge or information sufficient to form a belief as to the
 6   truth of the allegations contained in this paragraph, and, therefore denies the allegations.
 7          25.     TMS is without knowledge or information sufficient to form a belief as to the
 8   truth of the allegations contained in this paragraph, and, therefore denies the allegations.
 9          26.     TMS is without knowledge or information sufficient to form a belief as to the
10   truth of the allegations contained in this paragraph, and, therefore denies the allegations.
11          27.     TMS denies the allegations contained in this paragraph.
12          28.     TMS is without knowledge or information sufficient to form a belief as to the
13   truth of the allegations contained in this paragraph, and, therefore denies the allegations.
14          29.     TMS is without knowledge or information sufficient to form a belief as to the
15   truth of the allegations contained in this paragraph, and, therefore denies the allegations.
16          30.     TMS is without knowledge or information sufficient to form a belief as to the
17   truth of the allegations contained in this paragraph, and, therefore denies the allegations.
18          31.     TMS is without knowledge or information sufficient to form a belief as to the
19   truth of the allegations contained in this paragraph, and, therefore denies the allegations.
20          32.     This paragraph contains legal conclusions and arguments to which no responsive
21   pleadings are capable or required. To the extent a response is required, TMS denies the legal
22   conclusions and arguments along with the factual allegations contained in this paragraph.
23          33.     This paragraph contains legal conclusions and arguments to which no responsive
24   pleadings are capable or required. To the extent a response is required, TMS denies the legal
25   conclusions and arguments along with any factual allegations that may be contained in this
26   paragraph.
27          34.     This paragraph contains legal conclusions and arguments to which no responsive
28   pleadings are capable or required. To the extent a response is required, TMS denies the legal
                                               -3-                      Case No. 3:19-cv-05711
                           ANSWER AND AFFIRMATIVE DEFENSES TO COMPLAINT
      Case 3:19-cv-05711-EMC Document 20 Filed 10/22/19 Page 5 of 17



 1   conclusions and arguments contained in this paragraph.
 2          35.     TMS denies the allegations contained in this paragraph.
 3          36.     This paragraph contains legal conclusions and arguments to which no responsive
 4   pleadings are capable or required. To the extent a response is required, TMS states the authority
 5   cited in this paragraph is the best evidence of its contents, and to the extent Plaintiff
 6   mischaracterizes, misquotes, misstates, or takes out of context the language contained therein,
 7   TMS denies the proposition for which such authority is cited for support.
 8          37.     TMS admits Plaintiff seeks monetary damages and injunctive relief, but denies
 9   Plaintiff is entitled to any damages or other relief whatsoever.
10                                  CLASS ACTION ALLEGATIONS
11          38.     TMS admits Plaintiff seeks to represent three (3) proposed nationwide classes, but
12   denies any of the classes are appropriate.
13          39.     This paragraph contains legal conclusions and arguments to which no responsive
14   pleadings are capable or required. To the extent a response is required, TMS denies the legal
15   conclusions and arguments contained in this paragraph.
16          40.     This paragraph contains legal conclusions and arguments to which no responsive
17   pleadings are capable or required. To the extent a response is required, TMS denies the legal
18   conclusions and arguments contained in this paragraph.
19          41.     This paragraph contains legal conclusions and arguments to which no responsive
20   pleadings are capable or required. To the extent a response is required, TMS denies the legal
21   conclusions and arguments along with any factual allegations that may be contained in this
22   paragraph.
23          42.     This paragraph contains legal conclusions and arguments to which no responsive
24   pleadings are capable or required. To the extent a response is required, TMS denies the legal
25   conclusions and arguments contained in this paragraph.
26          43.     This paragraph, including all subparts, contains legal conclusions and arguments
27   to which no responsive pleadings are capable or required. To the extent a response is required,
28   TMS denies the legal conclusions and arguments along with any factual allegations that may be
                                               -4-                      Case No. 3:19-cv-05711
                           ANSWER AND AFFIRMATIVE DEFENSES TO COMPLAINT
      Case 3:19-cv-05711-EMC Document 20 Filed 10/22/19 Page 6 of 17



 1   contained in this paragraph, including all subparts.
 2          44.     This paragraph contains legal conclusions and arguments to which no responsive
 3   pleadings are capable or required. To the extent a response is required, TMS denies the legal
 4   conclusions and arguments along with any factual allegations that may be contained in this
 5   paragraph.
 6          45.     This paragraph contains legal conclusions and arguments to which no responsive
 7   pleadings are capable or required. To the extent a response is required, TMS denies the legal
 8   conclusions and arguments along with any factual allegations that may be contained in this
 9   paragraph.
10          46.     This paragraph contains legal conclusions and arguments to which no responsive
11   pleadings are capable or required. To the extent a response is required, TMS denies the legal
12   conclusions and arguments contained in this paragraph. TMS is without knowledge or
13   information sufficient to form a belief as to the truth of the allegations contained in this
14   paragraph, and, therefore denies the allegations.
15          47.     This paragraph contains legal conclusions and arguments to which no responsive
16   pleadings are capable or required. To the extent a response is required, TMS denies the legal
17   conclusions and arguments along with any factual allegations that may be contained in this
18   paragraph.
19          48.     This paragraph contains legal conclusions and arguments to which no responsive
20   pleadings are capable or required. To the extent a response is required, TMS denies the legal
21   conclusions and arguments contained in this paragraph.
22          49.     This paragraph contains legal conclusions and arguments to which no responsive
23   pleadings are capable or required. To the extent a response is required, TMS denies the legal
24   conclusions and arguments contained in this paragraph.
25          50.     This paragraph contains legal conclusions and arguments to which no responsive
26   pleadings are capable or required. To the extent a response is required, TMS denies the legal
27   conclusions and arguments contained in this paragraph.
28          51.     TMS admits the allegations contained in this paragraph. Specifically, TMS
                                               -5-                      Case No. 3:19-cv-05711
                           ANSWER AND AFFIRMATIVE DEFENSES TO COMPLAINT
      Case 3:19-cv-05711-EMC Document 20 Filed 10/22/19 Page 7 of 17



 1   admits it received a release concerning telephonic activity up to and including June 8, 2018.
 2                                   FIRST CAUSE OF ACTION
                                Telephone Consumer Protection Act
 3                              (Violation of 47 U.S.C. § 227, et seq.)
 4                      (On Behalf of Plaintiff and the No Consent ATDS Class)

 5             52.   TMS incorporates its responses to paragraphs 1 through 51 as if fully set forth

 6   herein.

 7             53.   This paragraph contains legal conclusions and arguments to which no responsive

 8   pleadings are capable or required. To the extent a response is required, TMS denies the legal

 9   conclusions and arguments along with any factual allegations that may be contained in this

10   paragraph.

11             54.   TMS denies the allegation contained in this paragraph.

12             55.   This paragraph contains legal conclusions and arguments to which no responsive

13   pleadings are capable or required. To the extent a response is required, TMS denies the legal

14   conclusions and arguments along with any factual allegations that may be contained in this

15   paragraph.

16             56.   This paragraph contains legal conclusions and arguments to which no responsive

17   pleadings are capable or required. To the extent a response is required, TMS denies the legal

18   conclusions and arguments along with any factual allegations that may be contained in this

19   paragraph.

20             57.   TMS admits Plaintiff alleges two (2) of his cellular telephones received four (4)

21   total telephone calls on the following dates: November 5, 2018; November 12, 2018; November

22   14, 2018, and June 24, 2019. TMS denies the remaining allegations contained in this paragraph.

23             58.   TMS admits Plaintiff alleges his third cellular telephones received one (1)

24   telephone call on March 22, 2019. TMS denies the remaining allegations contained in this

25   paragraph.

26             59.   This paragraph contains legal conclusions and arguments to which no responsive

27   pleadings are capable or required. To the extent a response is required, TMS denies the legal

28   conclusions and arguments contained in this paragraph.

                                               -6-                      Case No. 3:19-cv-05711
                           ANSWER AND AFFIRMATIVE DEFENSES TO COMPLAINT
      Case 3:19-cv-05711-EMC Document 20 Filed 10/22/19 Page 8 of 17



 1             60.   This paragraph contains legal conclusions and arguments to which no responsive
 2   pleadings are capable or required. To the extent a response is required, TMS denies the legal
 3   conclusions and arguments contained in this paragraph.
 4                                  SECOND CAUSE OF ACTION
                                 Telephone Consumer Protection Act
 5                               (Violation of 47 U.S.C. § 227, et seq.)
 6                        (On Behalf of Plaintiff and the Stop Calling Subclass)

 7             61.   TMS incorporates its responses to paragraphs 1 through 60 as if fully set forth

 8   herein.

 9             62.   This paragraph contains legal conclusions and arguments to which no responsive

10   pleadings are capable or required. To the extent a response is required, TMS denies the legal

11   conclusions and arguments along with the factual allegations contained in this paragraph.

12             63.   This paragraph contains legal conclusions and arguments to which no responsive

13   pleadings are capable or required. To the extent a response is required, TMS denies the legal

14   conclusions and arguments along with the factual allegations contained in this paragraph.

15             64.   TMS denies the allegations contained in this paragraph.

16             65.   This paragraph contains legal conclusions and arguments to which no responsive

17   pleadings are capable or required. To the extent a response is required, TMS denies the legal

18   conclusions and arguments along with any factual allegations that may be contained in this

19   paragraph.

20             66.   This paragraph contains legal conclusions and arguments to which no responsive

21   pleadings are capable or required. To the extent a response is required, TMS denies the legal

22   conclusions and arguments along with any factual allegations that may be contained in this

23   paragraph.

24             67.   This paragraph contains legal conclusions and arguments to which no responsive

25   pleadings are capable or required. To the extent a response is required, TMS denies the legal

26   conclusions and arguments along with any factual allegations that may be contained in this

27   paragraph.

28             68.   This paragraph contains legal conclusions and arguments to which no responsive

                                               -7-                      Case No. 3:19-cv-05711
                           ANSWER AND AFFIRMATIVE DEFENSES TO COMPLAINT
      Case 3:19-cv-05711-EMC Document 20 Filed 10/22/19 Page 9 of 17



 1   pleadings are capable or required. To the extent a response is required, TMS denies the legal
 2   conclusions and arguments contained in this paragraph.
 3             69.   This paragraph contains legal conclusions and arguments to which no responsive
 4   pleadings are capable or required. To the extent a response is required, TMS denies the legal
 5   conclusions and arguments along with any factual allegations that may be contained in this
 6   paragraph.
 7             70.   This paragraph contains legal conclusions and arguments to which no responsive
 8   pleadings are capable or required. To the extent a response is required, TMS denies the legal
 9   conclusions and arguments contained in this paragraph.
10             71.   This paragraph contains legal conclusions and arguments to which no responsive
11   pleadings are capable or required. To the extent a response is required, TMS denies the legal
12   conclusions and arguments contained in this paragraph.
13             72.   This paragraph contains legal conclusions and arguments to which no responsive
14   pleadings are capable or required. To the extent a response is required, TMS denies the legal
15   conclusions and arguments along with any factual allegations that may be contained in this
16   paragraph.
17                                   THIRD CAUSE OF ACTION
                                 Telephone Consumer Protection Act
18                               (Violation of 47 U.S.C. § 227, et seq.)
19                         (On Behalf of Plaintiff and the DNC Registry Class)

20             73.   TMS incorporates its responses to paragraphs 1 through 72 as if fully set forth

21   herein.

22             74.   This paragraph contains legal conclusions and arguments to which no responsive

23   pleadings are capable or required. To the extent a response is required, TMS states the authority

24   cited in this paragraph is the best evidence of its contents, and to the extent Plaintiff

25   mischaracterizes, misquotes, misstates, or takes out of context the language contained therein,

26   TMS denies the proposition for which such authority is cited for support.

27             75.   This paragraph contains legal conclusions and arguments to which no responsive

28   pleadings are capable or required. To the extent a response is required, TMS states the authority

                                               -8-                      Case No. 3:19-cv-05711
                           ANSWER AND AFFIRMATIVE DEFENSES TO COMPLAINT
     Case 3:19-cv-05711-EMC Document 20 Filed 10/22/19 Page 10 of 17



 1   cited in this paragraph is the best evidence of its contents, and to the extent Plaintiff
 2   mischaracterizes, misquotes, misstates, or takes out of context the language contained therein,
 3   TMS denies the proposition for which such authority is cited for support.
 4          76.     This paragraph contains legal conclusions and arguments to which no responsive
 5   pleadings are capable or required. To the extent a response is required, TMS states the authority
 6   cited in this paragraph is the best evidence of its contents, and to the extent Plaintiff
 7   mischaracterizes, misquotes, misstates, or takes out of context the language contained therein,
 8   TMS denies the proposition for which such authority is cited for support.
 9          77.     This paragraph, including all subparts, contains legal conclusions and arguments
10   to which no responsive pleadings are capable or required. To the extent a response is required,
11   TMS states the authority cited in this paragraph is the best evidence of its contents, and to the
12   extent Plaintiff mischaracterizes, misquotes, misstates, or takes out of context the language
13   contained therein, TMS denies the proposition for which such authority is cited for support.
14          78.     This paragraph contains legal conclusions and arguments to which no responsive
15   pleadings are capable or required. To the extent a response is required, TMS denies the legal
16   conclusions and arguments along with the factual allegations contained in this paragraph.
17          79.     This paragraph contains legal conclusions and arguments to which no responsive
18   pleadings are capable or required. To the extent a response is required, TMS denies the legal
19   conclusions and arguments along with any factual allegations that may be contained in this
20   paragraph.
21          80.     This paragraph contains legal conclusions and arguments to which no responsive
22   pleadings are capable or required. To the extent a response is required, TMS denies the legal
23   conclusions and arguments along with any factual allegations that may be contained in this
24   paragraph.
25          81.     This paragraph contains legal conclusions and arguments to which no responsive
26   pleadings are capable or required. To the extent a response is required, TMS denies the legal
27   conclusions and arguments along with the factual allegations contained in this paragraph.
28          82.     This paragraph contains legal conclusions and arguments to which no responsive
                                               -9-                      Case No. 3:19-cv-05711
                           ANSWER AND AFFIRMATIVE DEFENSES TO COMPLAINT
     Case 3:19-cv-05711-EMC Document 20 Filed 10/22/19 Page 11 of 17



 1   pleadings are capable or required. To the extent a response is required, TMS denies the legal
 2   conclusions and arguments along with any factual allegations that may be contained in this
 3   paragraph.
 4          83.     This paragraph contains legal conclusions and arguments to which no responsive
 5   pleadings are capable or required. To the extent a response is required, TMS denies the legal
 6   conclusions and arguments along with any factual allegations that may be contained in this
 7   paragraph.
 8          84.     This paragraph contains legal conclusions and arguments to which no responsive
 9   pleadings are capable or required. To the extent a response is required, TMS denies the legal
10   conclusions and arguments along with any factual allegations that may be contained in this
11   paragraph.
12          85.     This paragraph contains legal conclusions and arguments to which no responsive
13   pleadings are capable or required. To the extent a response is required, TMS denies the legal
14   conclusions and arguments contained in this paragraph.
15          86.     This paragraph contains legal conclusions and arguments to which no responsive
16   pleadings are capable or required. To the extent a response is required, TMS denies the legal
17   conclusions and arguments contained in this paragraph.
18          In response to the un-numbered paragraph following paragraph 86, TMS denies Plaintiff
19   or the putative nationwide classes are entitled to any relief whatsoever, and instead, TMS
20   demands recovery of its attorneys’ fees and costs from Plaintiff for the defense of this action to
21   the greatest extent permitted by applicable law. TMS further denies that any class action is
22   appropriate in this instance.
23                                           JURY DEMAND
24          TMS demands a trial by jury for all issues so triable.
25          As to any part of the Complaint not specifically admitted, denied, or discussed with
26   respect to TMS, TMS hereby denies said allegations, including, but not limited to, any allegation
27   contained in the Complaint’s preamble, headings, subheadings, and wherefore clause. Further,
28   any averments in the Complaint to which no responsive pleadings are capable or required shall
                                               - 10 -                   Case No. 3:19-cv-05711
                           ANSWER AND AFFIRMATIVE DEFENSES TO COMPLAINT
     Case 3:19-cv-05711-EMC Document 20 Filed 10/22/19 Page 12 of 17



 1   be deemed denied.
 2                                     AFFIRMATIVE DEFENSES
 3          Without assuming the burden of proof where it otherwise rests with Plaintiff, TMS pleads
 4   the following defenses to the Complaint. TMS reserves the right to plead additional defenses at
 5   such time and to such extent as warranted by discovery and the factual development in this case.
 6                                         First Affirmative Defense
 7          Plaintiff’s claims and/or the claims of the putative classes Plaintiff seeks to represent fail
 8   or otherwise are barred, in whole or in part, or limited because to the extent the subject telephone
 9   calls occurred, such call were invited, permitted, consented to, and/or made pursuant to an
10   established business relationship.
11                                        Second Affirmative Defense
12          Plaintiff’s claims and/or the claims of the putative classes Plaintiff seeks to represent fail
13   or otherwise are barred, in whole or in part, or limited because the subject telephone calls were
14   received on a telephone number assigned to a cellular telephone service that is not charged to the
15   called party.
16                                        Third Affirmative Defense
17          Plaintiff lacks standing to bring this action because it is not the respective owner,
18   subscriber, registrant, or authorized user of the telephone(s) that allegedly received the subject
19   telephone calls.
20                                        Fourth Affirmative Defense
21          Plaintiff fails to state a claim upon which relief can be granted. Among other things, the
22   allegations in Plaintiff’s Complaint lack factual support. Further, Plaintiff fails to state and
23   cannot state a plausible claim for class relief pursuant to Fed. R. Civ. P. 23 in that, among other
24   things, the claims Plaintiff seeks to assert cannot be common or typical of the claims of the
25   putative class, and class relief is not superior to other available methods for fairly and efficiently
26   adjudicating the claims Plaintiff seeks to assert.
27                                         Fifth Affirmative Defense
28          Plaintiff’s claims fail or otherwise are barred, in whole or in part, or limited by the
                                               - 11 -                   Case No. 3:19-cv-05711
                           ANSWER AND AFFIRMATIVE DEFENSES TO COMPLAINT
     Case 3:19-cv-05711-EMC Document 20 Filed 10/22/19 Page 13 of 17



 1   doctrine of unclean hands. Plaintiff, a professional plaintiff with multiple cellular telephones
 2   that invite unsolicited telemarketing calls, is pursuing this litigation as a class action, not to seek
 3   compensation for damages allegedly suffered, as contemplated by statute, but rather to seek to
 4   enrich itself by seeking disproportionate payments from TMS.
 5                                        Sixth Affirmative Defense
 6           Plaintiff fails to sufficiently allege a class action is proper or appropriate, and therefore
 7   Plaintiff is not entitled to maintain this lawsuit as a collective action. Among other things,
 8   Plaintiff fails to allege (because it cannot) any facts to suggest that are any other members of the
 9   putative classes, instead Plaintiff merely hypothesizes there may be others. Similarly, Plaintiff
10   fails to allege (because it cannot) any facts to plausibly support the claim that there are common
11   issues of fact and law, that Plaintiff’s claims are typical of the putative classes, or that Plaintiff
12   will fairly and adequately protect the interests of the putative classes. Rather, Plaintiff’s
13   complaint merely parrots the language of Fed. R. Civ. P. 23 without any factual insight.
14   Accordingly, Plaintiff cannot satisfy the numerosity, commonality, typicality, and adequacy
15   requirements for this case to proceed as a class action.
16                                       Seventh Affirmative Defense
17           Plaintiff’s claims and/or the claims of the putative classes Plaintiff seeks to represent fail
18   or otherwise are barred, in whole or in part, or limited because the alleged damages to Plaintiff
19   and the putative classes Plaintiff seeks to represent were caused, in whole or in part, by the acts
20   or omissions of third parties over which TMS had and has no control and/or by the acts of
21   omissions of Plaintiff or the putative class members.
22                                       Eighth Affirmative Defense
23           Plaintiff’s claims and/or the claims of the putative classes Plaintiff seeks to represent fail
24   or otherwise are barred, in whole or in part, or limited to the extent any telephone calls at issue
25   are exempt from liability under the TCPA and the rules and regulations prescribed by the Federal
26   Communications Commission.
27                                        Ninth Affirmative Defense
28           Plaintiff’s claims and/or the claims of the putative classes Plaintiff seeks to represent fail
                                               - 12 -                   Case No. 3:19-cv-05711
                           ANSWER AND AFFIRMATIVE DEFENSES TO COMPLAINT
     Case 3:19-cv-05711-EMC Document 20 Filed 10/22/19 Page 14 of 17



 1   or otherwise are barred, in whole or in part, or limited because the subject telephone calls
 2   complied with the requirements set forth in 47 C.F.R. § 64.1200.
 3                                         Tenth Affirmative Defense
 4             Plaintiff’s claims and/or the claims of the putative classes Plaintiff seeks to represent fail
 5   or otherwise are barred, in whole or in part, or limited because Plaintiff did not sustain any
 6   damages or concrete harm as a result of the subject telephone calls. To the extent Plaintiff and/or
 7   the putative classes Plaintiff seeks to represent sustained any damages, such damages are de
 8   minimis and non-actionable, which deprives the Court of subject matter jurisdiction in this
 9   action.
10                                       Eleventh Affirmative Defense
11             Plaintiff’s claims and/or the claims of the putative classes Plaintiff seeks to represent fail
12   or otherwise are barred, in whole or in part, or limited because Plaintiff failed to join all
13   necessary and/or indispensable parties to this suit as required by Fed. R. Civ. P. 19.
14                                        Twelfth Affirmative Defense
15             Plaintiff’s claims and/or the claims of the putative classes Plaintiff seeks to represent fail
16   or otherwise are barred, in whole or in part, or limited because any alleged conduct of TMS did
17   not proximately cause any damages, injury, harm, or loss to Plaintiff or the putative classes.
18                                      Thirteenth Affirmative Defense
19             Aggregation in any form of the types of claims asserted by Plaintiff and/or the putative
20   classes Plaintiff seeks to represent violate TMS’ constitutional rights under the applicable state
21   and federal constitutions.
22                                      Fourteenth Affirmative Defense
23             Plaintiff’s claims and/or the claims of the putative classes Plaintiff seeks to represent fail
24   or otherwise are barred, in whole or in part, or limited because the subject telephone calls
25   constitute commercial speech protected by the First Amendment of the United States
26   Constitution and the imposition of liability for such telephone calls violated the First
27   Amendment rights of TMS.
28
                                                 - 13 -                   Case No. 3:19-cv-05711
                             ANSWER AND AFFIRMATIVE DEFENSES TO COMPLAINT
     Case 3:19-cv-05711-EMC Document 20 Filed 10/22/19 Page 15 of 17



 1                                      Fifteenth Affirmative Defense
 2          Plaintiff’s claims and/or the claims of the putative classes Plaintiff seeks to represent fail
 3   or otherwise are barred, in whole or in part, or limited because TMS’ practices and procedures
 4   reasonably and in good faith seek to prevent telephone calls in violation of the TCPA.
 5                                      Sixteenth Affirmative Defense
 6          Plaintiff failed to mitigate or otherwise act to lessen or reduce the damages or injuries
 7   alleged in the Complaint.
 8                                     Seventeenth Affirmative Defense
 9          Plaintiff’s claims and/or the claims of the putative classes Plaintiff seeks to represent fail
10   or otherwise are barred, in whole or in part, or limited because Plaintiff and/or the putative class
11   Plaintiff seeks to represent were not the intended recipient(s) of the subject telephone calls.
12                                     Eighteenth Affirmative Defense
13          Plaintiff’s claims and/or the claims of the putative classes Plaintiff seeks to represent fail
14   or otherwise are barred, in whole or in part, or limited by the doctrine of estoppel.
15                                     Nineteenth Affirmative Defense
16          Plaintiff’s claims and/or the claims of the putative classes Plaintiff seeks to represent fail
17   or otherwise are barred, in whole or in part, or limited by the doctrine of waiver.
18                                     Twentieth Affirmative Defense
19          Plaintiff’s claims and/or the claims of the putative classes Plaintiff seeks to represent fail
20   or otherwise are barred, in whole or in part, or limited by the doctrine of release.
21                                   Twenty-First Affirmative Defense
22          Plaintiff’s claims and/or the claims of the putative classes Plaintiff seeks to represent fail
23   or otherwise are barred, in whole or in part, or limited because the statutory damages provisions
24   of the TCPA are excessive fines and/or grossly disproportionate to any actual harm that may
25   have been suffered. Accordingly, such statutory damages provisions violate (1) the safeguards
26   set forth in and/or assured by the Fifth, Sixth, Eighth, and Fourteenth Amendments of the United
27   States Constitution and (2) the due process clause of the Fifth and Fourteenth Amendments of
28   the United States Constitution.
                                               - 14 -                   Case No. 3:19-cv-05711
                           ANSWER AND AFFIRMATIVE DEFENSES TO COMPLAINT
     Case 3:19-cv-05711-EMC Document 20 Filed 10/22/19 Page 16 of 17



 1                                  Twenty-Second Affirmative Defense
 2           Plaintiff’s claims and/or the claims of the putative classes Plaintiff seeks to represent fail
 3   or otherwise are barred, in whole or in part, or limited because Plaintiff and/or the putative
 4   classes Plaintiff seeks to represent lack standing to bring this action. Neither Plaintiff nor the
 5   putative class members suffered the requisite harm required to confer standing under Article III
 6   of the United States Constitution.
 7                                  Twenty-Third Affirmative Defense
 8           Plaintiff’s claims and/or the claims of the putative classes Plaintiff seeks to represent fail
 9   or otherwise are barred, in whole or in part, through the preclusive effect of res judicata and/or
10   collateral estoppel.
11                                  Twenty-Fourth Affirmative Defense
12           Plaintiff’s claims and/or the claims of the putative class members Plaintiff seeks to
13   represent fail or otherwise are barred, in whole or in part, or limited for lack of personal
14   jurisdiction. See Bristol-Myers Squibb Co. v. Superior Court of California, San Francisco
15   County, 137 S. Ct. 1773 (2017).
16           WHEREFORE, having fully answered or otherwise responded to the allegations
17   contained in Plaintiff’s Complaint, Defendant Total Merchant Services, LLC prays as follows:
18           (1)     That Plaintiff takes nothing by virtue of its Complaint and that this action be
19   dismissed in its entirety;
20           (2)     That judgment by rendered in favor of Defendant Total Merchant Services, LLC;
21           (3)     That attorneys’ fees and costs of suit incurred in this action be awarded to
22   Defendant Total Merchant Services, LLC to the greatest extent permitted by applicable law; and
23           (4)     That Defendant Total Merchant Services, LLC be awarded such other and further
24   relief as the Court may deem just and proper.
25

26

27

28
                                                - 15 -                   Case No. 3:19-cv-05711
                            ANSWER AND AFFIRMATIVE DEFENSES TO COMPLAINT
     Case 3:19-cv-05711-EMC Document 20 Filed 10/22/19 Page 17 of 17



 1   Date:   October 22, 2019                   NOSSAMAN LLP
                                                JAMES H. VORHIS
 2

 3                                              By: /s/ James H. Vorhis
                                                       James H. Vorhis
 4
                                                Attorneys for Defendant TOTAL
 5                                              MERCHANT SERVICES, LLC
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                          - 16 -                   Case No. 3:19-cv-05711
                      ANSWER AND AFFIRMATIVE DEFENSES TO COMPLAINT
